PER CURIAM.
This court having issued a rule nisi in prohibition herein, and the cause having come on for hearing following the filing of the response and the briefs of the parties, and this court having considered the pleadings and briefs and arguments of counsel, and being of the opinion that no sufficient showing has been made for the issuance of a writ of prohibition, the rule nisi heretofore issued in this cause is discharged and the suggestion in prohibition is dismissed on authority of Hart v. State, 144 Fla. 409, 198 So. 120, 125.
It is so ordered.